UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): June 4, 2008 SCOLR Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 001-31982 91-1689591 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3625 132nd Avenue SE, Suite 400 Bellevue, WA 98006 (Address of principal executive offices) (425) 373-0171 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Representatives of SCOLR Pharma, Inc. will use the materials attached hereto as Exhibit 99.1 in investor presentations from time to time. We have also posted the presentation materials on our company website at www.scolr.com. Please refer to page 2 of Exhibit 99.1 for a discussion of certain forward-looking statements included in the presentation materials, including without limitation information about the status of our product development programs and timelines.
